PHILLIPS, Judge.
Though plaintiffs brief lists six questions for determination, he makes only one argument; an argument that refers to no question stated and to no assignment of error whatever. And though *662many exceptions are referred to in the brief the reference to all but three consists only of the following, with no clue given as to the page of the record or transcript where any exception might be found:
Pursuant to the above, we are of the opinion Exceptions 25, 26, 27, 28, 29, 30, 32, 33, 34, 35, 36, 44, 45, 46, 47, 49, 50, 51, 52, 53, 54, 55, 56, 58, 59, 60, 62, 63, 64, 65, 66, 67, 68 and 69 are well taken, and are supported by the above argument and the documentary evidence.
No assignment of error having been brought forward and argued in the brief, all the assignments taken are deemed to have been abandoned. Rule 28(a), N.C. Rules of Appellate Procedure. Because of that circumstance our review is limited to examining the record proper and determining whether the judgment is supported by the findings of fact and conclusions of law stated therein. Rule 10(a), N.C. Rules of Appellate Procedure. Having examined the record we are of the opinion that the judgment is so supported.
Affirmed.
Judges PARKER and COZORT concur.